DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 11, 12, 14, 18, 21, 23, 24, 28-30, 33, 36, 38-40, 44, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,613,498. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application are directed to identifying a location of a player, presenting, via a graphical user interface, a list of electronic gaming options available to the player based on the location of the player, and receiving a selection from the player of an electronic game to play from the list.	The instant application is a broadened form of the patented application and is directed to the same idea that was previously patented and therefore a patent on the instant application would result in multiple patents for the same idea.
Claim Objections
Claim 23 is objected to because of the following informalities: “at least other player” should read, “at least one other player.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation “cause the gaming system to present the list including limits on wagering amounts that change the bet to a non-monetary bet to a non-monetary based wager.” The claim appears to include a redundant limitation as the gaming system has already changed the bet to a non-monetary bet, therefore it is unclear what purpose the “non-monetary based wager” limitation serves. The Examiner will assume that the claim is simply converting a monetary wager to a non-monetary wager until further clarification and correction can be provided by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8, 11-13, 18, 21, 23-24, 28-30, 33, 36, 39, 44, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi (US 2001/0019965) in view of Miltenberger et al (US 2007/0202941).
Re claim 1, Ochi discloses a method comprising:	presenting, via a graphical user interface, a list of electronic gaming options available to the player (fig. 3, 13 and fig. 5, S11, where the game entry processing unit creates and presents a list of options to players at a gaming client as taught in par. [0073]); and	receiving, via the graphical user interface, a selection from the player of an electronic game to play from the list ([0073], players use terminal device 31 to input their selections).	However, Ochi is silent on identifying a location of the player. Miltenberger teaches an internet remote game server in which a casino acts as a host for client gaming devices (fig. 1). The system provides connected players a list of available games hosted by the casino ([0086] and [0228]). In order for the player to actually access and play the games, the player must pass a location check to ensure that the current location of the player is able to legally play the gaming devices ([0122] and [0123], if the client device is not in a legal gaming jurisdiction, the server may not provide the interface that allows a game to be displayed to the client).	It would have been obvious to an artisan of ordinary skill at the time the invention was made to implement a location check as taught by Miltenberger in the game of Ochi in order to ensure that players accessing games from outside of the casino are legally able to play the games to avoid legal complications as the system would check for the current location of the player being in a legal jurisdiction.
Re claims 5 and 33, Ochi discloses the list of options is based on at least current events or player volume ([0076], the list includes all registered opponents, allowing the player to select an opponent, S32, wherein the currently registered opponents are considered current events and player volume).
Re claims 8 and 36, see the rejection to claim 1. Since Miltenberger ensures players are in a legal jurisdiction before allowing players to play, the combination of Ochi and Miltenberger would ensure that limits on wagering amounts change according to the location of the player (i.e. a player in an illegal gaming jurisdiction would have a wagering limit of 0).
Re claims 11 and 28, Miltenberger teaches identifying the player’s location utilizing IP address ([0101]).
Re claims 12 and 29, Ochi discloses initiating the electronic game via a gaming client based on the selection received from the player (fig. 8, “Start Process…”).
Re claims 13 and 39, Miltenberger teaches determining the current location of the player and suspending or abandoning play by the player in the electronic game when the electronic game being played on a gaming client operable by the player is no longer authorized in an updated current location ([0122] and [0123], when the current location of the player is determined to be in a non-legal gaming jurisdiction, the game is not provided, therefore play is suspended or abandoned).
Re claims 18 and 44, Ochi discloses adjusting game play in the electronic game based on skill level of players and dollar amounts being bet ([0075], players willing to enter into a match have their bets compared, with the match set to the lower of the numbers, and a skill rating of the two players is determined and a handicap determined).
Re claim 21, see the rejection to claim 1, mutatis mutandis.
Re claims 23 and 24, Ochi discloses causing the gaming system to match the player with at least other player which is a competitor ([0075]).
Re claim 30, Ochi discloses collecting a bet from the player for the electronic game ([0075]).
Re claim 47, see the rejection to claim 1, mutatis mutandis.

Claims 14 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi in view of Miltenberger as applied to claim 1 above, and further in view of Saffari et al (US 6,264,561).
Re claims 14 and 40, Ochi et al have been discussed, but fail to disclose updating the list of electronic gaming options available to the player based on licensing statuses of the gaming options.	Saffari teaches a gaming system in which games are made available to an operator (fig. 6). Depending on the licensing statuses, games are available or unavailable to the operator (col. 7:1-12). Because the operators (i.e. the casino) determines games to offer to players in the system taught by Ochi, by implementing the licensing system of Saffari, the game options of Ochi would therefore be reflected by the licensing statuses of the games as taught by Saffari, as games that are not licensed would be unavailable to operators, and therefore players.	It would have been obvious to one of ordinary skill to implement the licensing system of Saffari in the game system of Ochi in order to provide a multiple game platform gaming machine which can easily enable the vendor or manufacturer to control the licensing of selected games.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi in view of Miltenberger as applied to claim 30 above, and further in view of Shacham (US 2006/0052168).
Re claim 38, Ochi is silent on the gaming system presenting the list including limits on wagering amounts that change the bet to a non-monetary bet. Shacham teaches an online gaming system which supports both monetary and non-monetary gaming wherein the system is able to convert monetary deposits to non-monetary deposits and vice versa ([0053]).	It would have been obvious to implement the non-monetary conversion taught by Shacham with the gaming system of Ochi in order to ensure that even players who are not in legal gaming jurisdictions would be able to participate in the game by converting monetary deposits into non-monetary deposits, circumventing any bans on wagering games with real money.

Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. Responsive to arguments regarding Ochi not disclosing a GUI, the Examiner respectfully disagrees. Paragraphs [0076], [0106], and [0125] of Ochi disclose displaying items to players on the monitor for the purpose of finding opponents. Items for selection displayed on a monitor are considered a GUI.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Miltenberger does disclose locating players after determining a player is attempting to play a game, Miltenberger is not relied upon alone and is being cited to teach that determining the location of a player to affect what is offered to the player is a known technique. One of ordinary skill in the art would be able to combine the teachings of Ochi and Miltenberger to locate players before presenting a list of available games to the player based on their located position.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715